OPINION — AG — ** FREE FAIR BOARDS — MILL LEVY — COUNTY COMMISSIONERS ** PURSUANT TO 2 Ohio St. 104E [2-104E], THE DECISION TO INITIALLY MAKE A LEVY FOR THE PURPOSE OF FUNDING A COUNTY FREE FAIR BOARD IS DISCRETIONARY WITH THE COUNTY COMMISSIONERS, THE COUNTY EXCISE BOARD AND ALL OTHER COUNTY OFFICERS. HOWEVER, IF SUCH A LEVY IS MADE, 2 Ohio St. 104F [2-104F] REQUIRES THAT THE MONIES DERIVED THEREFROM MUST BE APPLIED TO THE BUDGET OF SAID FAIR AND SUCH BUDGET MUST BE SUBMITTED BY THE FAIR'S BOARD OF DIRECTORS TO THE COUNTY COMMISSIONERS AND COUNTY EXCISE BOARD. (AD VALOREM) CITE: 2 Ohio St. 104E [2-104E], 2 Ohio St. 104F [2-104F], 2 Ohio St. 104E [2-104E] (TERRY J. JENKS)